ROBB, Associate Justice.
Appeal from a decision of the Patent Office, refusing to allow the three claims of appellant’s application for patent, of which the first is sufficiently illustrative, as follows:
“1. The improved method of visually indicating the structure and meaning of a sentence, that consists in printing in type of different kinds words and groups of words that comprise syntactic elements of the sentence; the different kinds of type corresponding in relative conspicuousness to the varying syntactic importance of the different elements.”
As will be gleaned from a reading of the above claim, applicant’s conception embraces the art of so printing books that the real meaning of sentences will be visually disclosed and readily understood. The advance over the prior art consists in not only pointing out the parts of speech of which a sentence is composed, but making apparent the relationship the component parts of the sentence bear to one another. *464It is applicant’s object to make visible the syntactic structure of the sentence as a whole, through the medium of various kinds of type, by which the different elements and their relative importance and relationship is made apparent.
The references principally relied upon by the Patent Office are the patent to McNeill (No. 218,306, August 5, 1879) and Allen & Green-ough’s New Latin Grammar, first printed in 1903. In the McNeill patent, different colored type is used for the sole purpose of identifying the various parts of speech. In other words, McNeill’s type indicates that a given word, is a noun, but does not convey to the student the information that this noun is the subject or object of a verb. Likewise it may convey to the student the fact that a certain word is a verb, but without disclosing whether such verb is independent or dependent. McNeill’s colors, therefore, are used for identification, and not for differentiation. Moreover, his patent was granted 44 years ago, and it is significant that the art should have remained stationary" for nearly half a century. He was concerned with a different problem than applicant here attempted to meet, and there is no real or substantial identity of disclosure.
The reference to Allen & Greenough is even more remote, for there different type is used to show in the English translation what words in the Latin text have been emphasized by the Latin author. Emphasis alone is the consideration there, while applicant’s concept embraces much more, for in his specification he says:
“The manner of printing distinguishes by the kind of type any or all of the following: Independent verbs, subjects of independent verbs, dependent verbs, subjects of dependent verbs, objects of verbs, pronouns, conjunctions, nouns and noun clauses, adjectives and adjective clauses, adverbs and adverb clauses. * * * Preferably, independent verbs with their subjects and the conjunctions connecting them may be printed in Roman capitals, dependent verbs with their subjects and the conjunctions connecting them in Roman small capitals, objects of verb in Roman bold faced, noun clauses in bold face italics, etc. * * * These improvements in the printing of language books and of language texts for schools, which are characterized by the use of different kinds of type for the purpose of indicating to the eye the important grammatical elements and relations that underlie the structure of sentences.”
The Commissioner, after stating that, if applicant has made an invention, it resides in the use of different type to indicate the different syntactic elements and relations underlying the sentence structure, recognized that “this has not clearly been shown in the references,” but reached the conclusion that applicant has made no patentable advance over McNeill and Allen & Greenough.
In view of the fact that one of these patents is 44 and the other 20 years old, and that applicant has made a substantial and presumably meritorious contribution to the art, we shall follow our rule by resolving any doubt in his favor. Re Eastwood, 33 App. D. C. 291; Re Harbeck, 39 App. D. C. 555. Especially should this rule be followed in a case like the present, where,the object is to facilitate the study of language.
The decision therefore is reversed.
Reversed.